THE THIRTEENTH COURT OF APPEALS

                                   13-20-00453-CR


                        Ex parte Candelario Hernandez-Perez


                                 On Appeal from the
                County Court at Law No 2 of McLennan County, Texas
                          Trial Cause No. 20200002HC2


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

February 4, 2021